IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned On Briefs November 20, 2013

    STATE OF TENNESSEE v. GRICO CLARK, JORDAN CURRY and
                     DEANGELO WHITE

                    Appeal from the Circuit Court for Madison County
                         No. 12-78 Roy B. Morgan, Jr., Judge



                 No. W2012-02666-CCA-R3-CD - Filed February 7, 2014


Appellants, Grico Clark, Jordan Curry, and Deangelo White, were each indicted by the
Madison County Grand Jury for two counts of especially aggravated kidnapping, two counts
of aggravated robbery, one count of aggravated burglary, one count of employing a firearm
during the commission of a dangerous felony, and one count of evading arrest. Deangelo
White was also indicted for one count of possession of more than one-half ounce of
marijuana with the intent to sell and one count of possession of more than one-half ounce of
marijuana with intent to deliver. After a jury trial, Clark, Curry, and White were found guilty
of two counts of especially aggravated kidnapping, two counts of aggravated robbery, and
one count of aggravated burglary. Clark and Curry were found guilty of employing a firearm
during the commission of a dangerous felony. White was found not guilty of the firearm
charge and convicted of the lesser included offenses of simple possession of marijuana. The
trial court sentenced Clark and Curry each to effective sentences of forty-four years and
White to an effective sentence of forty years. The trial court denied motions for new trial.
In this consolidated appeal, we are asked to determine whether under the holding of State v.
White, 362 S.W.3d 559 (Tenn. 2012), the evidence supported convictions for both especially
aggravated kidnapping and aggravated robbery. Additionally, we must determine whether
the State was required to make an election of offenses and whether the trial court properly
imposed consecutive sentencing. After a review of the record and applicable authorities, we
determine that the trial court properly instructed the jury as mandated in White and that the
evidence supported convictions for both especially aggravated kidnapping and aggravated
robbery. Further, we determine that the State was not required to elect offenses. In addition,
the trial court did not abuse its discretion in sentencing White to an effective sentence of
forty years and Clark and Curry each to an effective sentence of forty-four years.
Accordingly, the judgments of the trial court are affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court are Affirmed.
J ERRY L. S MITH, J., delivered the opinion of the court, in which J AMES C URWOOD W ITT. J R.,
and D. K ELLY T HOMAS, J R., JJ., joined.

Joseph T. Howell, Jackson, Tennessee, for the appellant, Grico Clark; George Morton
Googe, District Public Defender and Jeremy B. Epperson, Assistant Public Defender,
Jackson, Tennessee for the appellant, Jordan Curry; and Anna B. Cash, Jackson, Tennessee,
for the appellant, Deangelo White.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney
General; Jerry Woodall, District Attorney General; and Jody Pickens, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                                    Factual Background


        According to the evidence presented at trial, Shannell Henning and Leon Jackson, the
victims, went to McDonald’s in the early morning hours of July 11, 2011. When they
returned to Ms. Henning’s apartment at 1206 Parkwood Trace in Jackson, Tennessee at
around 2:00 a.m., they were approached by three men, at least two of whom were armed with
guns. One of the men informed Ms. Henning and Mr. Jackson at gunpoint that they were
being robbed. Ms. Henning dropped her purse, keys, and food. She was so scared for her
life that she actually began gasping for air. The men ordered the victims to walk toward their
apartment or they would be killed.

       Ms. Henning walked toward the apartment, flanked by Curry and Clark. White
followed them. When they reached the door to the apartment, Curry handed her the keys to
open the door. The apartment was equipped with an alarm. The alarm was activated but did
not go off. Curry told Ms. Henning to “deactivate the alarm.” She complied.

      As the men entered the apartment, they ordered Ms. Henning to sit on the floor. Mr.
Jackson was taken to the kitchen where the men took his money, and Curry restrained him
by duct-taping him to a kitchen chair. White and Clark went to the bedrooms to look for
more money.

       After returning empty handed, the men discussed their next plan. Curry stated that he
would kill Ms. Henning. At that point, Ms. Henning felt trapped and was panicked. She felt
the need to formulate some type of plan to get out of the apartment to safety. The men had


                                              -2-
already taken her purse, which contained an EBT card and about $500 in cash. She tried to
convince the men that she had more money and that it was located down the street in another
apartment. Curry did not believe Ms. Henning; Clark and White wanted to see if there was
more money.

       Clark and White told Ms. Henning to “[g]et up bitch. Let’s go get [the money].”
They took Ms. Henning out of the apartment at gunpoint, escorting her to her car. Ms.
Henning drove the car while Clark sat in the passenger seat and White sat in the back seat.
As they drove to another apartment complex about five minutes away, Ms. Henning was
continually held at gunpoint. At some point during the drive, White got a telephone call from
another male. After the call, White told Clark that they were not supposed to leave the
apartment.

       When they arrived at the apartment, White and Clark gave Ms. Henning five minutes
to go inside and return with money or they would “shoot up” the apartment. Ms. Henning
pounded on the door and was allowed inside, where she immediately called the police. She
watched outside and saw police arrive soon thereafter. Clark and White fled from her car on
foot. Both Clark and White were eventually apprehended by police after a foot chase. They
located an automatic pistol and a ten dollar bill in the area where Clark and White were
running. White was found with about twenty-five grams of marijuana in his pocket.

       While Ms. Henning drove Clark and White to the other apartment, Curry stayed
behind with Mr. Jackson. Curry continued to search for money and when he found none, hit
Mr. Jackson in the head.

        About thirty minutes after Clark and White left with Ms. Henning, Curry got a phone
call. After the call, Curry was frantic, looking for a way out of the apartment. He actually
asked Mr. Jackson to “help him out.” He eventually tried to escape. Mr. Jackson could hear
police ordering Curry to the ground. After a short chase, Curry was apprehended. He was
armed with an assault rifle, complete with a clip containing extra rounds. Curry was wearing
latex gloves and had about $550 in cash and Ms. Henning’s EBT card in his possession. Mr.
Jackson was found duct-taped to a chair inside the apartment. He had a large knot on his
head.

         At trial, both Mr. Jackson and Ms. Henning were able to identify Clark, White, and
Curry.

       Clark, White, and Curry were indicted by the Madison County Grand Jury for two
counts of especially aggravated kidnapping, two counts of aggravated robbery, one count of
aggravated burglary, one count of employing a firearm during the commission of a dangerous


                                             -3-
felony, and one count of evading arrest. White was also charged with one count of
possession of more than one-half ounce of marijuana with intent to sell and one count of
possession of one-half ounce of marijuana with intent to deliver.

      The jury convicted Clark and Curry with two counts of especially aggravated
kidnapping, two counts of aggravated robbery, one count of aggravated burglary, one count
of employing a firearm during the commission of a dangerous felony, and one count of
evading arrest.

       White was convicted of two counts of especially aggravated kidnapping, two counts
of aggravated robbery, one count of aggravated burglary, and one count of evading arrest.
He was found not guilty of the firearm charge. White was also convicted of simple
possession of marijuana.

       At a sentencing hearing, Clark and Curry were sentenced to twenty-two years for each
count of especially aggravated kidnapping, ten years for each count of aggravated robbery,
five years for aggravated burglary, six years for possession of a firearm during the
commission of a dangerous felony, and eleven months and twenty-nine days. The trial court
ordered the aggravated burglary sentence to run consecutively to the possession of a firearm
sentence, but concurrently to the remaining sentences. The trial court ordered the two,
twenty-two-year sentences for especially aggravated kidnapping to run consecutively to each
other and concurrently to the remaining sentences, for a total effective sentence of forty-four
years.

       White was sentenced to twenty years for each aggravated kidnapping conviction, ten
years for each aggravated robbery conviction, five years for the aggravated burglary
conviction, eleven months and twenty-nine days for the evading arrest conviction, and eleven
months and twenty-nine days for each simple possession conviction. The trial court ordered
White’s sentences for aggravated kidnapping to be served consecutively to each other but
concurrently to the remaining sentences, for a total effective sentence of twenty years.

       White, Curry, and Clark filed motions for new trial challenging the trial court’s
decision to allow the jury to deliberate on both especially aggravated kidnapping and
aggravated robbery as well as the sufficiency of the evidence and sentencing. After the
denial of their motions for new trial, Clark, White, and Curry appeal. On appeal, the
following issues are presented for our review: (1) whether the State was required to elect
offenses at trial; (2) whether the evidence was sufficient to support the convictions for both
especially aggravated kidnapping and aggravated robbery; and (3) whether the trial court
properly ordered partial consecutive sentencing.



                                              -4-
                                           Analysis

                                 Sufficiency of the Evidence

       Curry, Clark, and White argue on appeal that the recent case of State v. White, 362
S.W.3d 559 (Tenn. 2012), prevents their dual convictions for aggravated kidnapping and
aggravated robbery. Specifically, they contend that the underlying motive of their actions
was robbery and, as such, any confinement of the victims was merely incidental to and used
only to accomplish the robbery. In other words, the confinement arose out of and in
furtherance of the robbery and was not related to an independent offense of kidnapping. The
State disagrees, pointing out that the trial court properly charged the jury as instructed in
White and that the proof supported the finding of one or more of the factors enumerated in
White. Therefore, the State contends that the evidence supports the convictions.

        To begin our analysis, we note that when a defendant challenges the sufficiency of the
evidence, this Court is obliged to review that claim according to certain well-settled
principles. A verdict of guilty, rendered by a jury and “approved by the trial judge, accredits
the testimony of the” State’s witnesses and resolves all conflicts in the testimony in favor of
the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994); State v. Harris, 839 S.W.2d
54, 75 (Tenn. 1992). Thus, although the accused pretrial enjoys a presumption of innocence,
the verdict of guilty removes this presumption and replaces it with one of guilt. State v.
Bland, 958 S.W.2d 651, 659 (Tenn. 1997); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn.
1982). Hence, on appeal, the burden of proof rests with the defendant to demonstrate the
insufficiency of the convicting evidence. Id.

       The relevant question the reviewing court must answer is whether any rational trier
of fact could have found the accused guilty of every element of the offense beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 318-19 (1979).
In making this decision, we are to accord the State “the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences that may be drawn therefrom.”
See Tuggle, 639 S.W.2d at 914. As such, this Court is precluded from re-weighing or
reconsidering the evidence when evaluating the convicting proof. State v. Morgan, 929
S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn.
Crim. App. 1990). Moreover, we may not substitute our own “inferences for those drawn
by the trier of fact from circumstantial evidence. Matthews, 805 S.W.2d at 779. Further,
questions concerning the credibility of the witnesses and the weight and value to be given
to evidence, as well as all factual issues raised by such evidence, are resolved by the trier of
fact and not the appellate courts. State v. Pruett, 788 S.W.2d 599, 561 (Tenn. 1990).




                                              -5-
       The guilt of a defendant, including any fact required to be proved, may be predicated
upon direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. See State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim.
App. 1999). Even though convictions may be established by different forms of evidence, the
standard of review for the sufficiency of that evidence is the same whether the conviction is
based upon direct or circumstantial evidence. See State v. Dorantes, 331 S.W.3d 370, 379
(Tenn. 2011). As such, all reasonable inferences from evidence are to be drawn in favor of
the State. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978); See Tuggle, 639 S.W.2d at
914.

       In the case herein, Curry, White and Clark were convicted of two counts of especially
aggravated kidnapping and two counts of aggravated robbery. Recently, in State v. White,
362 S.W.3d 559 (Tenn. 2012), the Tennessee Supreme Court conducted a comprehensive
review of Tennessee’s kidnapping statutes and concluded that our legislature did not intend
for the kidnapping statutes to apply to instances in which the removal or confinement of a
victim is essentially incidental to an accompanying felony, such as rape or robbery, and that
the inquiry as to whether the confinement is incidental to an accompanying felony “is a
question for the jury after appropriate instructions, which appellate courts review under the
sufficiency of the evidence standard as the due process safeguard.” Id. at 562. The court
elaborated as to what constitutes appropriate instructions to the jury:

       Under the standard we adopt today, trial courts have the obligation to provide
       clear guidance to the jury with regard to statutory language. Specifically, trial
       courts must ensure that juries return kidnapping convictions only in those
       instances in which the victim’s removal or confinement exceeds that which is
       necessary to accomplish the accompanying felony. Instructions should be
       designed to effectuate the intent of the General Assembly to criminalize only
       those instances in which the removal or confinement of a victim is
       independently significant from an accompanying felony, such as rape or
       robbery. When jurors are called upon to determine whether the State has
       proven beyond a reasonable doubt the elements of kidnapping, aggravated
       kidnapping, or especially aggravated kidnapping, trial courts should
       specifically require a determination of whether the removal or confinement is,
       in essence, incidental to the accompanying felony or, in the alternative, is
       significant enough, standing alone, to support a conviction. In our view, an
       instruction of this nature is necessary in order to assure that juries properly
       afford constitutional due process protections to those on trial for kidnapping
       and an accompanying felony.




                                              -6-
Id. at 578. The court made sure to emphasize that it was not creating a new standard for
kidnapping but instead was “merely providing definition for the element of the offense
requiring that the removal or confinement constitute a substantial interference with the
victim’s liberty[,]” and that its ruling in the case did not, thus, “articulate a new rule of
constitutional law or require retroactive application.” Id.

       The facts at issue in White revealed that the defendant hid inside a restaurant at
closing, approached a store manager from behind as she was in the women’s restroom,
knocked her to her knees, removed a set of keys from her arm, and ordered her to remain in
the restroom. Id. at 562. The defendant then returned to the restroom and forced the
manager at gunpoint to accompany him to the employee area where another restaurant
employee was attempting to open the store safe. Id. After the manager opened the safe, the
defendant took a computer monitor, cell phones, and cash, “removed all of the telephones
and directed the two women to lie down on the floor and wait eight or nine minutes.” Id. at
562-63.

       When reviewing the evidence, the supreme court concluded that the proof in White
could be interpreted in different ways and that the issue of whether the removal or
confinement of the victim constituted a substantial interference with her liberty was a
question of fact for the jury to resolve. Id. at 579. In White, the jury had been given only the
pattern jury instructions on the elements of the offenses, which did not include an instruction
that substantial interference with the victim’s liberty requires a finding that the victim’s
removal or confinement was not essentially incidental to the accompanying felony.
Therefore, the court concluded that the defendant was entitled to a new trial on the especially
aggravated kidnapping charge. Id. at 580.

       To provide guidance in future cases, the court set forth the following instruction to be
issued by trial courts until an appropriate pattern jury instruction is developed:

       To establish whether the defendant’s removal or confinement of the victim
       constituted a substantial interference with his or her liberty, the State must
       prove that the removal or confinement was to a greater degree than that
       necessary to commit the offense of [insert offense], which is the other offense
       charged in this case. In making this determination, you may consider all the
       relevant facts and circumstances of the case, including, but not limited to, the
       following factors:

       • the nature and duration of the victim’s removal or confinement by the
       defendant;



                                              -7-
       • whether the removal or confinement occurred during the commission of the
       separate offense;

       • whether the interference with the victim’s liberty was inherent in the nature
       of the separate offense;

       • whether the removal or confinement prevented the victim from summoning
       assistance, although the defendant need not have succeeded in preventing the
       victim from doing so;

       • whether the removal or confinement reduced the defendant’s risk of
       detection, although the defendant need not have succeeded in this objective;
       and

       • whether the removal or confinement created a significant danger or increased
       the victim’s risk of harm independent of that posed by the separate offense.

Id. at 580-81.

       There is no dispute on appeal that the trial court properly instructed the jury as
mandated by the decision in White. However, Appellants argue that the proof does not
support separate convictions for both especially aggravated kidnapping and aggravated
robbery. Robbery is the “intentional or knowing theft of property from the person of another
by violence or putting the person in fear.” T.C.A. § 39-13-401(a). A robbery becomes
aggravated either when the victim is seriously injured or when the defendant “display[s] . .
. any article used . . . to lead the victim to reasonably believe it to be a deadly weapon.”
T.C.A. § 39-13-402(a). Especially aggravated kidnapping is defined as the knowing and
unlawful removal or confinement of another “so as to interfere substantially with the other’s
liberty” and accomplished with a deadly weapon. T.C.A. §§ 39-13-302, -305.

       The proof at trial, when taken in a light most favorable to the State, showed that after
being approached by the armed men in the parking lot, the victims were taken to Ms.
Henning’s apartment and held at gunpoint for nearly fifteen minutes while Clark, White, and
Curry ransacked the apartment looking for money. The proof further established that Ms.
Henning continued to be held against her will, at gunpoint, while Clark and White
accompanied her to another apartment in hopes of stealing more money. As Ms. Henning
was taken away, Mr. Jackson was duct-taped to a chair in the kitchen of Ms. Henning’s
apartment and held at gunpoint by Curry. Throughout the ordeal, both victims were
threatened with death if they did not cooperate with the perpetrators.



                                              -8-
        Given this proof, and the fact that the trial court properly instructed the jury with the
instruction and accompanying factors set forth in White, there was ample evidence with
which the jury could determine that the victims were prevented from summoning help on the
basis of their restraint by Appellants. Further, the restraint of the victims, both by gunpoint
and duct tape, reduced the risk that Appellants would be detected and greatly increased the
risk of harm to the victims. The jury obviously looked at the evidence and determined that
the restraint of the victims was not incidental to the kidnapping, but was actually a separate
crime. This determination was within the province of the jury. White, 362 S.W.3d at 562.
Furthermore, the evidence sufficiently established the elements of aggravated kidnapping and
the elements of aggravated robbery.

                                      Election of Offenses

       Next, Clark, White, and Curry argue that the evidence presented at trial showed
multiple acts that could have been construed by the jury as being committed by any or all of
the Appellants. As a result, the jury verdict could have resulted in duplicity and a lack of jury
unanimity. Thus, Appellants argue that the State should have been required to elect the acts
upon which each offense was based. The State counters that the proof showed that there were
single, separate offenses of both robbery and kidnapping and, therefore, no election was
required.

        Our supreme court has consistently held that the prosecution must elect the facts upon
which it is relying to establish the charged offense if evidence is introduced at trial indicating
that the defendant has committed multiple offenses against the victim. See State v. Kendrick,
38 S.W.3d 566, 568 (Tenn. 2001); State v. Brown, 992 S.W.2d 389, 391 (Tenn. 1999); State
v. Walton, 958 S.W.2d 724, 727 (Tenn. 1997); Tidwell v. State, 922 S.W.2d 497, 500 (Tenn.
1996); State v. Shelton, 851 S.W.2d 134, 137 (Tenn. 1993). The requirement of election
serves several purposes: (1) it enables the defendant to prepare for the specific charge; (2)
it protects a defendant against double jeopardy; (3) it ensures the jurors’ deliberation over
and their return of a verdict based upon the same offense; (4) it enables the trial judge to
review the weight of the evidence in its role as the thirteenth juror; and (5) it enables an
appellate court to review the legal sufficiency of the evidence. Brown, 992 S.W.2d at 391.

       The requirement of election and a jury unanimity instruction exists even though
Appellant has not requested them. See Burlison v. State, 501 S.W.2d 801, 804 (Tenn. 1973).
Rather, it is incumbent upon the trial court, even absent a request from the defendant, to
ensure that the State properly makes an election in order to avoid a “‘patchwork verdict’
based on different offenses in evidence.” Shelton, 851 S.W.2d at 137. Moreover, failure to
follow the procedures is considered an error of constitutional magnitude and will result in



                                               -9-
reversal of the conviction, absent the error being harmless beyond a reasonable doubt. See
State v. Adams, 24 S.W.3d 289, 294 (Tenn. 2000); see also Shelton, 851 S.W.2d at 138.

        We conclude that the trial court did not err in failing to require the State to elect
offenses. In State v. Adams, 24, S.W.3d 289 (Tenn. 2000), our supreme court determined that
the State is not required to make an election of offenses when the crime at issue is considered
a single, continuous course of conduct. 24 S.W.3d at 294-95. Previous to Adams, our
supreme court held that kidnapping is a continuous course of conduct. State v. Legg, 9
S.W.3d 111, 118 (Tenn. 1999). In this case, both victims were restrained by Appellants until
they were rescued by the police. Moreover, as to the aggravated robbery counts, the proof
established that Ms. Henning was robbed of her purse, containing her money, EBT card, and
cell phone while Mr. Jackson was robbed in the kitchen. The robberies of each victim were
clearly distinct acts. Therefore, the State was not required to make an election of offenses
in the case at hand.

       This issue is without merit.

                                         Sentencing

        Lastly, Clark, White, and Curry argue that the trial court erred in imposing
consecutive sentencing for their convictions for especially aggravated kidnapping and by
failing to consider mitigation based upon their age. The State insists that the trial court did
not abuse its discretion in sentencing Appellants.

       Appellate review of sentencing is for abuse of discretion. We must apply “a
presumption of reasonableness to within-range sentencing decisions that reflect a proper
application of the purposes and principles of our Sentencing Act.” State v. Bise, 380 S.W.3d
682, 707 (Tenn. 2012).


        In making its sentencing determination, the trial court, at the conclusion of the
sentencing hearing, first determines the range of sentence and then determines the specific
sentence and the appropriate combination of sentencing alternatives by considering: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence report;
(3) the principles of sentencing and arguments as to sentencing alternatives; (4) the nature
and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on the enhancement and mitigating factors; (6) any statistical information
provided by the administrative office of the courts regarding sentences for similar offenses;
(7) any statements the defendant wishes to make in the defendant’s behalf about sentencing;
and (8) the potential for rehabilitation or treatment. T.C.A. §§ 40-35-210(a), (b), -103(5);
State v. Williams, 920 S.W.2d 247, 258 (Tenn. Crim. App. 1995).

                                             -10-
       The trial court is still required to place on the record its reasons for imposing the
specific sentence, including the identification of the mitigating and enhancement factors
found, the specific facts supporting each enhancement factor found, and the method by which
the mitigating and enhancement factors have been evaluated and balanced in determining the
sentence. See Bise, 380 S.W.3d at 706 n.41; State v. Samuels, 44 S.W.3d 489, 492 (Tenn.
2001). Thus, a sentence should be upheld so long as it is within the appropriate range and
the record demonstrates that the sentence is otherwise in compliance with the purposes and
principles listed by statute.


       As to the length of Appellants’s sentences, after a review of the transcript from the
sentencing hearing, it is clear that the trial court considered the nature and characteristics of
the criminal conduct involved, each Appellant’s history and background, the mitigating and
enhancement factors, and the principles of sentencing. The trial court did not abuse its
discretion in failing to apply mitigating factors.


        Under Tennessee Code Annotated section 40-35-115(a), if a defendant is convicted
of more than one offense, the trial court shall order the sentences to run either consecutively
or concurrently. A trial court may impose consecutive sentencing upon a determination that
one or more of the criteria set forth in Tennessee Code Annotated section 40-35-115(b)
exists. This section permits the trial court to impose consecutive sentences if the court finds,
among other criteria, that, “(4) The defendant is a dangerous offender whose behavior
indicates little or no regard for human life, and no hesitation about committing a crime in
which the risk to human life is high; . . . (6) The defendant is sentenced for an offense
committed while on probation . . . .” T.C.A. § 40-35-115(b)(4), (6). When imposing a
consecutive sentence, a trial court should also consider general sentencing principles, which
include whether or not the length of a sentence is justly deserved in relation to the
seriousness of the offense. See State v. Imfeld, 70 S.W.3d 698, 708 (Tenn. 2002). Our
supreme court recently held that the standard of appellate review for consecutive sentencing
is abuse of discretion accompanied by a presumption of reasonableness. State v. James Allen
Pollard, No. M2011-00332-SC-R11-CD, _____ S.W.3d _______, 2013 WL 6732667, at *9
(Tenn. Dec. 20, 2013).


        Before ordering the defendant to serve consecutive sentences on the basis that he is
a dangerous offender, the trial court must find that the resulting sentence is reasonably related
to the severity of the crimes, necessary to protect the public against further criminal conduct,
and in accord with the general sentencing principles. See Imfeld, 70 S.W.3d at 708-09; State
v. Wilkerson, 905 S.W.2d 933, 938-39 (Tenn. 1995).



                                              -11-
                                           A. Clark


        Clark presented no proof at the sentencing hearing. At the time of the hearing, he was
twenty years old with prior convictions for attempted especially aggravated robbery, a
weapons conviction, and several prior juvenile adjudications. Clark was also on probation
at the time he committed the crimes. At the sentencing hearing, the trial court stated that it
imposed consecutive sentences after a determination that Appellant engaged in criminal acts
since the age of fourteen without any real, gainful employment and, therefore, was a
professional criminal. Additionally, the trial court stated that Appellant was a dangerous
offender and noted that he was on probation at the time of the offense. The trial court made
the requisite findings necessary to the imposition of consecutive sentences based upon
Appellant’s being a dangerous offender.


        As stated above, the trial court need only find one criteria to impose consecutive
sentences. We have concluded that the trial court correctly found that Clark had an extensive
criminal history, was on probation at the time of the offense, and was a dangerous offender.
 Thus, as required by James Allen Pollard, the “trial court properly articulate[d] reasons for
ordering consecutive sentences, thereby providing a basis for meaningful appellate review.
. . .” 2013 6732667, at *9. Therefore, Appellant’s “sentences will be presumed reasonable
and, absent an abuse of discretion, upheld on appeal.” Id. The trial court did not abuse its
discretion; this issue is without merit.


                                           B. Curry


       Curry also chose not to present proof at the sentencing hearing. At the time, he was
on probation for a recent drug possession conviction and had been adjudicated delinquent as
a juvenile for the crime of attempted aggravated burglary.


         At the sentencing hearing, the trial court stated that it imposed consecutive sentences
after a determination that Curry was a dangerous offender and noted that he was on probation
at the time of the offense. The trial court noted that the fact that Curry wore latex gloves and
had acquired weapons prior to the crime indicated that the crime was pre-planned. The trial
court made the requisite findings with regard to the imposition of consecutive sentences
based upon Appellant being a dangerous offender.




                                              -12-
       As stated above, the trial court need only find one criterion to impose consecutive
sentences. We have given the trial court’s findings a presumption of reasonableness and
conclude that the trial court correctly found that Curry was on probation at the time of the
offense and was dangerous offender. James Allen Pollard, 2013 WL 6732667, at *9.
Therefore, the trial court did not abuse its discretion; this issue is without merit.


                                          C. White


       White presented two witnesses at the sentencing hearing. Kevin Harper, White’s boss
at Pizza Hut, testified that White started working at the restaurant in February of 2010 as a
cook. There were never any problems with White at his place of employment. White’s
mother also testified. She stated that White had a job at the age of sixteen, graduated from
high school, and was planning to go to college at Jackson State.


        At the sentencing hearing, the trial court stated that it imposed consecutive sentences
after a determination that White was an offender with an extensive criminal record and was
a dangerous offender with little regard for human life. The trial court noted a juvenile
adjudication for domestic assault coupled with the convictions for which White was being
sentenced amounted to an extensive criminal record. The trial court also made the requisite
findings with regard to the imposition of consecutive sentences based upon Appellant being
a dangerous offender.


       As stated above, the trial court need only find one criteria to impose consecutive
sentences. We have given the trial court’s findings a presumption of reasonableness and
conclude that the trial court correctly found that White had an extensive criminal history and
was dangerous offender. James Allen Pollard, 2013 WL 6732667, at *9. Therefore, the trial
court did not abuse its discretion and this issue is without merit.


                                         Conclusion


       For the foregoing reasons, the judgments of the trial court are affirmed.




                                           ___________________________________
                                           JERRY L. SMITH, JUDGE

                                             -13-